Case: 20-30689    Document: 00515963806        Page: 1     Date Filed: 08/03/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 3, 2021
                                No. 20-30689                            Lyle W. Cayce
                                                                             Clerk

   In re: Deepwater Horizon

   Albert B. Moore, III; A’Donna Richardson; Rashawn
   White; Yen Do; Ellasha Galloway, for the minor child B.S.;
   Frances Roberts; George Pickett; Scott Porter,

                                                         Plaintiffs—Appellants,

                                    versus

   BP Exploration & Production, Incorporated; BP
   America Production Company; BP, P.L.C.; Transocean
   Holdings, L.L.C.; Transocean Deepwater,
   Incorporated; Transocean Offshore Deepwater
   Drilling, Incorporated; Halliburton Energy Services,
   Incorporated,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:10-MD-2179


   Before Clement, Haynes, and Wilson, Circuit Judges.
Case: 20-30689      Document: 00515963806            Page: 2    Date Filed: 08/03/2021

                                      No. 20-30689


   Per Curiam:*
          This case is another in the line of cases related to the Deepwater
   Horizon oil spill. Eight individuals (collectively, “Plaintiffs”) appeal the
   district court’s order dismissing their claims with prejudice. We AFFIRM.
                                 I.    Background
          To effectively resolve claims arising under MDL 2179—the
   multidistrict litigation handling all lawsuits against BP and other related
   defendants (collectively, “BP”) stemming from the Deepwater Horizon oil
   spill—the district court established pleading bundles for different categories
   of cases. Plaintiffs are all part of the B3 pleading bundle, which includes
   personal-injury claims, and allege that they sustained medical conditions
   arising from exposure to the oil spill. As B3 plaintiffs, Plaintiffs were required
   to comply with several pretrial orders (“PTOs”). They complied with all
   PTOs up until PTO 68, which was issued on October 21, 2019. The question
   of compliance with that order prompted this appeal.
          Of relevance, PTO 68 required Plaintiffs to provide past and present
   information about their medical conditions, which would be treated as
   interrogatory answers: the dates those conditions were diagnosed and first
   treated, names of their diagnosing healthcare providers, and whether
   treatment was currently being obtained. After requesting and receiving one
   extension, Plaintiffs responded to PTO 68 with conflicting information; they
   answered “N/A” or “Did not seek treatment” as to the past, but they then
   indicated they were still receiving treatment in the present. Plaintiffs revised
   their answers after conferring with BP, but the inconsistencies remained.
   Thus, BP noted Plaintiffs’ noncompliance with PTO 68 in its status report to
   the district court.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-30689         Document: 00515963806               Page: 3      Date Filed: 08/03/2021




                                            No. 20-30689


           The district court agreed that Plaintiffs’ responses were noncompliant
   and issued a show cause order requiring Plaintiffs to explain by May 18, 2020
   “why their claims should not be dismissed for failing to comply with PTO
   68.”        Plaintiffs conceded that their initial responses were internally
   inconsistent; but they argued that they could sufficiently cure those
   inconsistencies with another revision by saying they “d[id] not recall” as to
   the past. Plaintiffs accordingly filed another revision. In sum, Plaintiffs
   thrice attempted to comply with PTO 68, answering “N/A,” “Did not seek
   treatment,” or “does not recall” about the past but also answering that they
   were currently seeking treatment. 1
           Concluding that Plaintiffs’ responses were “puzzling” and “hard to
   make sense of” at the show cause hearing, the district court held that
   Plaintiffs failed to comply with PTO 68 and dismissed their claims with
   prejudice. Plaintiffs timely appealed.
                               II.     Standard of Review
           We review docket-management matters for an abuse of discretion. In
   re Deepwater Horizon (Barrera), 907 F.3d 232, 234 (5th Cir. 2018) (per
   curiam). A district court abuses its discretion when “its ruling is based on an
   erroneous view of the law or a clearly erroneous assessment of the evidence.”
   Id. (quotation omitted).
                                     III.    Discussion
           Plaintiffs argue that the district court abused its discretion in
   dismissing their claims with prejudice. The parties agree that dismissal with


           1
              Certain Plaintiffs answered that they did not recall the requested dates and
   diagnosing doctor in their initial response and/or their first revision. Despite the district
   court finding those answers noncompliant, those Plaintiffs did not revise their answers;
   instead, all other Plaintiffs followed suit, copying their “d[id] not recall” answers.




                                                 3
Case: 20-30689      Document: 00515963806           Page: 4    Date Filed: 08/03/2021




                                     No. 20-30689


   prejudice is permissible here only when two conditions are satisfied: (1) there
   is “a clear record of delay or contumacious conduct by the plaintiff” and
   (2) “lesser sanctions would not serve the best interests of justice.” Id. at 235
   (quotations omitted). Because our “independent review of the record
   confirms that both prongs are satisfied,” we hold that the district court did
   not abuse its discretion. See In re Taxotere (Docetaxel) Prods. Liab. Litig., 966
   F.3d 351, 359 (5th Cir. 2020) (noting that district courts need not make
   “specific factual findings” on each prong to dismiss with prejudice).
   A.     Clear Record of Delay
          There is a clear record of delay by Plaintiffs in complying with PTO
   68. Plaintiffs had nearly seven months—from the date of PTO 68’s issuance
   on October 21, 2019 to the date when Plaintiffs were required to respond to
   the show cause order on May 18, 2020—to obtain the necessary medical
   records and recall the required dates and diagnosing doctor to submit
   compliant responses. That time period included an extension and two
   additional opportunities to comply that Plaintiffs failed to take advantage of.
          Although PTO 68 required Plaintiffs to provide information
   concerning their alleged claims of personal injuries that occurred about ten
   years ago, their inability to remember (or, at least, keep track of) such
   foundational information is suspect. They knew or should have known that
   they were going to pursue a claim against BP immediately upon the Deepwater
   Horizon oil spill. Consequently, Plaintiffs should have been keeping track of
   their claims. Thus, the information concerning when they first sought
   treatment for their alleged injuries and who their diagnosing doctor was
   should have been “reasonably available” to them. Areizaga v. ADW Corp.,
   314 F.R.D. 428, 437 (N.D. Tex. 2016). At the very least, Plaintiffs should
   have been “diligent” and made a “good-faith” effort to obtain the necessary
   medical information in the nearly seven months the district court provided.




                                          4
Case: 20-30689         Document: 00515963806               Page: 5       Date Filed: 08/03/2021




                                           No. 20-30689


   They also should have explained, with a description of their efforts, why they
   could not obtain such records in the time provided. McLeod, Alexander, Powel
   & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485–86 (5th Cir. 1990). Therefore,
   Plaintiffs’ “N/A,” “Did not seek treatment,” and “does not recall” answers
   fail to meet PTO 68’s directive that Plaintiffs provide responses equivalent
   to interrogatory answers. Further, the internal inconsistencies in Plaintiffs’
   answers and revisions yet again constitute part of the delay; Plaintiffs’
   briefing does not provide any cogent explanation. 2
           Accordingly, Plaintiffs’ continuous and self-imposed failure to
   comply with PTO 68 amounts to clear delay. See Barrera, 907 F.3d at 234–
   37 (affirming the district court’s dismissal of the plaintiffs’ claims with
   prejudice for failure to comply with PTO 60’s deadline because the plaintiffs
   had been given one extension and a show cause order to come into
   compliance and failed to explain, with corroboration, why they could not
   comply within the given amount of time); 3 cf. In re Deepwater Horizon
   (Graham), 922 F.3d 660, 667–68 (5th Cir. 2019) (reversing the district
   court’s dismissal of certain plaintiffs’ claims with prejudice for failure to



           2
              Plaintiffs state that in some cases, they provided “N/A” because the deadline
   was too short; per Plaintiffs, they “had not sought medical treatment until shortly before
   the issuance of PTO 68, which was recently enough that [their] counsel did not have time
   to obtain the medical records from the providers.” Plaintiffs, however, did not provide this
   explanation to the district court, so it does not affect our analysis. See Barrera, 907 F.3d at
   234 (noting that an abuse of discretion requires a clearly erroneous assessment of the
   evidence before the district court). Even if we considered it, their argument continues to
   have inconsistencies.
           3
              Although Plaintiffs met PTO 68’s deadline—unlike the Barrera plaintiffs, who
   failed to submit any documentation by the deadline (or submitted it late)—that difference
   is not dispositive. Receiving noncompliant filings is in many ways just as bad as receiving
   no filings at all. See Moore v. CITGO Refin. & Chems. Co., L.P., 735 F.3d 309, 314, 317 (5th
   Cir. 2013) (affirming a district court’s dismissal with prejudice of plaintiffs’ claims because
   they responded, but failed to comply with, the district court’s two discovery orders).




                                                 5
Case: 20-30689         Document: 00515963806               Page: 6      Date Filed: 08/03/2021




                                          No. 20-30689


   comply with a PTO because the plaintiffs had followed erroneous advice
   from the Plaintiffs’ Steering Committee).
   B.      Lesser Sanctions
           No lesser sanction than dismissal with prejudice would serve the
   interests of justice. Indeed, the district court already tried a lesser sanction—
   its show cause order. See Rogers v. Kroger Co., 669 F.2d 317, 321 (5th Cir.
   1982). Because that lesser sanction did not produce compliance, it is unclear
   what other lesser sanctions could have been appropriate, since “[a]ny
   sanction other than dismissal would not achieve the desired effect of [a]
   PTO[], and would further delay the district court’s efforts to adjudicate the
   MDL expeditiously.” Barrera, 907 F.3d at 236.
                                    IV.     Conclusion
           Plaintiffs’ conduct satisfies both prongs for the standard for
   dismissing with prejudice. The district court did not abuse its discretion in
   dismissing Plaintiffs’ claims with prejudice. 4 Accordingly, we AFFIRM.




           4
             In so holding, we reiterate that, in the MDL context, we do not require—and need
   not consider—any aggravating factor for a dismissal with prejudice. See Barrera, 907 F.3d
   at 235–37, 235 n.1 (noting that “aggravating factors are not required for a dismissal with
   prejudice” and affirming the district court’s dismissal with prejudice for failure to comply
   with PTO 60 without addressing those factors); In re Deepwater Horizon (Cepeda), 765 F.
   App’x 980, 982–83 (5th Cir. 2019) (per curiam) (affirming the district court’s dismissal
   with prejudice for failure to comply with a PTO without addressing the aggravating
   factors); see generally In re Taxotere, 966 F.3d at 358–59 (noting that, due to the complexity
   of managing an MDL, district courts require “greater flexibility to dismiss a plaintiff,” and
   that the two-pronged test, sans aggravating factors, “helps animate the goals of strict
   enforcement and efficient management”).




                                                 6